          Case 6:19-cv-00360-MK                Document 25           Filed 08/07/20         Page 1 of 30




                                   UNITED STATES DISTRICT COURT

                                            DISTRICT OF OREGON

                                               EUGENE DIVISION



    LORETTA S.1,                                                  Case No.: 6:19-cv-00360-MK


                                                Plaintiff,        OPINION AND ORDER


    v.


    COMMISSIONER, SOCIAL SECURITY
    ADMINISTRATION,

                                             Defendant.




KASUBHAI, Magistrate Judge:
         Plaintiff Loretta S. brings this action for judicial review of the Commissioner of Social

Security’s (“Commissioner’s”) decision denying her application for Title II Disability Insurance

Benefits (“DIB”) under Title II of the Social Security Act. This Court has jurisdiction pursuant

to 42 U.S.C. § 405(g). Both parties consent to jurisdiction by a U.S. Magistrate Judge. For the

reasons set forth below, the Commissioner’s decision should be reversed and remanded for

immediate calculation and award of benefits.



1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of the
non-governmental parties in this case.


1 – OPINION AND ORDER
         Case 6:19-cv-00360-MK          Document 25         Filed 08/07/20    Page 2 of 30




                                         BACKGROUND

       Plaintiff protectively filed an application for Disability Insurance Benefits on February

11, 2015, alleging disability beginning January 12, 2015. Tr. 175-76. Her claim was initially

denied on July 10, 2015, and upon reconsideration on December 15, 2015. Tr. 78-88, 91-105.

Plaintiff timely requested and appeared for a hearing before Administrative Law Judge (“ALJ”)

Elizabeth Watson on November 22, 2017. Tr. 44-77, 120. The ALJ denied Plaintiff’s application

in a written decision dated January 24, 2018. See Tr. 13-37. Plaintiff sought review from the

Appeals Council. See Tr. 173-74. The Appeals Council denied review of the ALJ’s decision. Tr.

1-7. Plaintiff now seeks judicial review of the decision.

                                   STANDARD OF REVIEW

       A reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

“Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Hill

v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980

(9th Cir. 1997)). To determine whether substantial evidence exists, a court reviews the

administrative record as a whole, “weighing both the evidence that supports and detracts from

the ALJ’s conclusion.” Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989).

                                THE SEQUENTIAL ANALYSIS

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. See 20 C.F.R. § 404.1520. The initial burden of proof rests upon

the claimant to meet the first four steps. Id. If the claimant satisfies her burden with respect to




2 – OPINION AND ORDER
         Case 6:19-cv-00360-MK          Document 25        Filed 08/07/20     Page 3 of 30




the first four steps, the burden shifts to the commissioner at step five. Id.; see also Johnson v.

Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995).

       At step one, the Commissioner determines whether the claimant is engaged in substantial

gainful activity. 20 C.F.R. § 404.1520(a)(4). At step two, the Commissioner determines whether

the claimant has one or more severe impairments that are expected to result in death or that has

lasted or is expected to last for a continuous period of at least twelve months. 20 C.F.R. §§

404.1509, 404.1520(a)(4)(ii). At step three, the Commissioner determines whether any of those

impairments “meets or equals” one of the impairments listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1 (“Listings”). 20 C.F.R. § 404.1520(a)(4)(ii). The Commissioner then assesses the

claimant’s residual functional capacity (“RFC”). Id. At step four, the Commissioner determines

whether claimant’s RFC allows for any past relevant work. Id. At step five, the Commissioner

must show that the claimant is capable of making an adjustment to other work after considering

the claimant’s residual functional capacity (“RFC”), age, education, and work experience. 20

C.F.R. § 404.1520(a)(4)(v). If the Commissioner fails to meet this burden, then the claimant is

disabled. Id. If, however, the Commissioner proves that the claimant is able to perform other

work existing in significant numbers in the national economy, the claimant is not disabled. Id.;

see also Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001).

                                           DISCUSSION

       In the present case, at step one, the ALJ found that Plaintiff has not engaged in substantial

gainful activity since the alleged onset date of January 12, 2015. Tr. 18. At step two, the ALJ

found that Plaintiff had the following severe impairments: fibromyalgia, a history of left shoulder

strain, hypoparathyroidism, osteopenia, and obesity. Tr. 18-23.




3 – OPINION AND ORDER
        Case 6:19-cv-00360-MK          Document 25       Filed 08/07/20     Page 4 of 30




       At step three, the ALJ found that none of those severe impairments met or equaled any

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. Tr. 23-24.

       Prior to step four, the ALJ assessed Plaintiff’s residual functional capacity (“RFC”) and

determined she could

       perform a limited range of light work as defined in 20 CFR 404.1567(b).
       Specifically, the claimant is limited to lifting and/or carrying 20 pounds
       occasionally and 10 pounds frequently and sitting, standing, and/or walking each
       for about six hours in an eight-hour workday with normal breaks. In addition, the
       claimant must avoid even moderate exposure to workplace hazards.

Tr. 24-31.

       At step four, the ALJ found that Plaintiff was capable of performing her past relevant

work as a security guard. Tr. 31-32. Since the ALJ found Plaintiff was capable of performing

her past relevant work she did not continue to step five. The ALJ then found that Plaintiff had

not been under a disability, as defined by the Act, since January 12, 2015, the date the

application was filed. Tr. 32.

       Plaintiff seeks review by this Court contending that the ALJ erred in (1) improperly

rejecting Plaintiff’s subjective complaints; (2) improperly discounting treating doctors James

Morris and Dane Dougherty’s opinions; and (3) improperly evaluating Plaintiff’s mental

limitations which led to a flawed, incomplete residual functional capacity assessment. Pl.’s

Opening Br. 15 (ECF No. 21).

       Plaintiff requests this case be reversed and she be found disabled. Alternatively, Plaintiff

requests the case be remanded for the Commissioner to reconsider evidence that was improperly

discounted. Id. at 31. The Court addresses Plaintiff’s arguments below.

///

///




4 – OPINION AND ORDER
         Case 6:19-cv-00360-MK             Document 25         Filed 08/07/20       Page 5 of 30




        I. Subjective Symptom Testimony

        When a claimant has medically documented impairments that could reasonably be

expected to produce some degree of the symptoms complained of, and the record contains no

affirmative evidence of malingering, “the ALJ can reject the claimant’s testimony about the

severity of . . . symptoms only by offering specific, clear and convincing reasons for doing so.”

Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996) (internal citation omitted). A general

assertion the claimant is not credible is insufficient; instead, the ALJ must “state which …

testimony is not credible and what evidence suggests the complaints are not credible.” Dodrill v.

Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The reasons proffered must be “sufficiently specific

to permit the reviewing court to conclude that the ALJ did not arbitrarily discredit the claimant’s

testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (internal citation omitted). If the

ALJ’s finding regarding the claimant’s subjective symptom testimony is “supported by

substantial evidence in the record, [the court] may not engage in second-guessing.” Thomas v.

Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (internal citation omitted).

        Social Security Ruling (“SSR”) 16-3p2 provides that “subjective symptom evaluation is

not an examination of an individual’s character,” and requires the ALJ to consider all of the

evidence in an individual’s record when evaluating the intensity and persistence of symptoms.

SSR 16-3p, available at 2016 WL 1119029 at *1-2. The ALJ must examine “the entire case

record, including the objective medical evidence; an individual’s statements about the intensity,

persistence, and limiting effects of symptoms; statements and other information provided by

medical sources and other persons; and any other relevant evidence in the individual’s case

record.” Id. at *4.


2
 Effective March 28, 2016, SSR 16-3p supersedes and replaces SSR 96-7p, which governed the assessment of
claimant’s “credibility.” See SSR 16-3p, available at 2016 WL 1119029.


5 – OPINION AND ORDER
           Case 6:19-cv-00360-MK        Document 25      Filed 08/07/20     Page 6 of 30




          The ALJ did not find evidence of malingering. See Tr. 13-37. Thus, the ALJ was

required to provide specific, clear and convincing reasons for rejecting Plaintiff’s testimony.

Here, the ALJ found “claimant’s medically determinable impairments could reasonably be

expected to cause some of the alleged symptoms; however, the claimant’s statements concerning

the intensity, persistence and limiting effects of these symptoms are not entirely consistent with

the medical evidence and other evidence in the record for the reasons explained in this decision.”

Tr. 25. In making this finding, the ALJ discredited Plaintiff’s subjective symptom testimony for

the following reasons: (1) Plaintiff made inconsistent statements regarding the severity of her

impairments; (2) Plaintiff’s impairments were not supported by objective medical evidence; (3)

Plaintiff’s impairments improved with treatment; and (4) Plaintiff’s activities of daily living were

inconsistent with her alleged symptoms. Tr. 25-29. The Court reviews the ALJ’s reasons in turn.

          A.     Inconsistent Statements

          The ALJ discredited Plaintiff’s subjective symptom testimony after finding she made

inconsistent statements regarding her impairments. Tr. 25-26. The ALJ noted two inconsistencies

in Plaintiff’s subjective symptom testimony. First, the ALJ noted that some of the impairments

Plaintiff claimed were disabling, particularly her hypoparathyroidism, history of left shoulder

strain, and osteoporosis, existed prior to her alleged onset date and “do not appear to have

initially caused functional limitations lasting for more than a few months.” Tr. 25. Second, the

ALJ noted that Plaintiff told her employer that she expected to get a release to work from her

physician on May 1, 2015, which the ALJ found suggested that Plaintiff “did not consider herself

so functionally limited at that time as to be unable to engage in any work activity whatsoever.”

Tr. 26.




6 – OPINION AND ORDER
        Case 6:19-cv-00360-MK           Document 25       Filed 08/07/20     Page 7 of 30




       An ALJ may consider a range of factors in assessing Plaintiff’s subjective symptom

testimony “including…prior inconsistent statements concerning the symptoms.” Ghanim v.

Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citing Smolen, 80 F.3d at 1284; Orn v. Astrue, 495

F.3d 625, 636 (9th Cir. 2007)). Here, however, substantial evidence does not support the ALJ’s

findings.

       First, although the ALJ correctly notes that some of Plaintiff’s impairments existed prior

to her alleged onset date of January 15, 2015, the ALJ fails to explain why this is inconsistent

with Plaintiff’s subjective symptom testimony. Plaintiff never denies that some of her

impairments existed prior to her alleged onset date, and even testified that her difficulties with

cognitive functioning began after a parathyroid gland surgery in 2008. Tr. 64. However, Plaintiff

did testify that her memory fog “just continually got worse,” and that her pain increased so she

couldn’t get into the trucks, street sweepers, or snowplows that were required for her to perform

her job. Tr. 54, 64. Indeed, an independent review of the record shows Plaintiff exhibited

symptoms related to her impairments prior to 2015, but these symptoms became progressively

worse in 2015, Cf. Tr. 293, a January 8, 2014 treatment note describing Plaintiff’s new left

shoulder injury, Tr. 315, 353, a December 4, 2014 treatment note documenting Plaintiff’s pain in

her legs and hips and her memory fog; see also Tr. 351, a January 13, 2015 treatment note where

Plaintiff reports to her treating doctor that feels she is completely unable to work because she is

unable to cognitively function or operate machinery, and complains of pain in her feet, hips,

back, and neck.

       Next, the ALJ notes that in a June 5, 2015 letter regarding her employment status,

Plaintiff reported to her employer that she expected to get a release to return to work. See Tr.

235. The ALJ found that this evidence “call[s] into question the overall severity of [Plaintiff’s]




7 – OPINION AND ORDER
        Case 6:19-cv-00360-MK           Document 25       Filed 08/07/20     Page 8 of 30




symptoms during the early part of the period at issue.” Tr. 26. This Court disagrees. The June 5,

2015 letter the ALJ references notes that Plaintiff’s application for Long Term Disability benefits

with Standard Insurance was denied and that a meeting was set to discuss the status of her

employment. See Tr. 235. That Plaintiff reported to her employer that she expected to get a

release to return to work at an upcoming meeting with her physician at most suggests that

Plaintiff was attempting to continue her employment in some capacity in order to obtain income,

and not that she believed her symptoms were not severe. Medical records during this time period

further support this as Plaintiff is noted to be tearful and upset about losing her job, and “worried

about finances.” See Tr. 450, an August 12, 2015 where she expresses worry about her finances

since she has been unable to work since January 2015. Additionally, Plaintiff was never released

to full time work and continued to report to treating physicians that she felt she was unable to

work due to her pain even after the meeting with her employer, thus further supporting Plaintiff’s

claims regarding the severity of her symptoms. See Tr. 349, a May 8, 2015 treatment note that

Plaintiff was only released for part-time work; Tr. 423, a June 26, 2015 treatment note where she

reports to her treating physician that she does not feel that she can return to work because of

pain. Therefore, Plaintiff’s statement that she expected to be released to work is not inconsistent

with her symptoms.

       B.      Objective Medical Evidence and Embellishment

       Next, the ALJ discredited Plaintiff’s subjective symptom testimony finding that it was

not supported by the objective medical evidence. Tr. 26-27. Additionally, the ALJ found that

Plaintiff exhibited “some embellishment with examination” noting in November 2015 that

Plaintiff exhibited only five out of eighteen fibromyalgia tender points, had “5/5 motor

strength/muscle bulk and tone” in her extremities, 5/5 grip testing in her hands, and had “grossly




8 – OPINION AND ORDER
        Case 6:19-cv-00360-MK           Document 25       Filed 08/07/20      Page 9 of 30




intact sensory exam to light and deep touch,” yet showed a “positive Waddell’s rotation of the

low back area caused by apparent pain.” Tr. 27, citing Tr. 446-47.

       Conflict between the alleged severity of a claimant’s symptom testimony and the medical

evidence of record is a valid basis for an ALJ to find the claimant’s symptom testimony less than

fully credible. Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003). Here, the ALJ cites the

following treatment notes to show the lack of objective medical evidence supporting Plaintiff’s

claims. First, the ALJ noted that medical findings in February 2015 showed “limited hip

flexibility and range of motion along with bilateral foot pain” yet the ALJ also noted that later

that month Plaintiff had a treatment note showing she was in no apparent distress, had a normal

gait, and had no obvious signs of joint deformities. Tr. 26, citing Tr. 314. Next, the ALJ noted

that although Dr. James Morris found Plaintiff exhibited 15 out of 18 positive tender points for

fibromyalgia, his contemporaneous treatment notes also show “largely intact physical

functioning despite the presence of these tender points” noting that Plaintiff had stable gait and

station, functional standing and walking, and an unremarkable range of motion examination. Tr.

26, citing Tr. 415, 453. Next, the ALJ noted that Plaintiff had normal muscle strength and tone.

Tr. 26. Finally, the ALJ cited a November 2015 treatment note where Plaintiff was noted to have

“largely unremarkable findings” with her ability to transfer from a chair to an examination, that

she had normal tandem and heel walking, no localized tenderness, was able to grip and hold

objects to the palm of her hand with the first three digits, had no evidence of grip release, 5/5

motor strength, and grossly intact sensory exam. Tr. 27, citing Tr. 444-45.

       Plaintiff argues that the ALJ failed to explain how these findings undermine “the alleged

severity and limiting effects of [Plaintiff’s] fibromyalgia,” noting that the Ninth Circuit has

previously recognized that fibromyalgia is diagnosed “entirely on the basis of the patients’




9 – OPINION AND ORDER
        Case 6:19-cv-00360-MK         Document 25       Filed 08/07/20     Page 10 of 30




reports of pain and other symptoms.” Pl.’s Opening Br. 18 (ECF No. 21) citing Benecke v.

Barnhart, 379 F.3d 587, 590 (9th Cir. 2004). This Court agrees.

       As Plaintiff notes, fibromyalgia is diagnosed “entirely on the basis of the patients’ reports

of pain and other symptoms.” Benecke, 379 F.3d at 590. “[T]here are no laboratory tests to

confirm the diagnosis.” Id. SSR 12-2P governs the evaluation of fibromyalgia and explains that

symptoms will “wax and wane,” and an individual experiencing fibromyalgia may experience

“bad and good days.” SSR 12-2P, at *6. Further “a person with fibromyalgia may have ‘muscle

strength, sensory functions, and reflexes [that] are normal.’” Revels v. Berryhill, 874 F.3d 648,

663 (9th Cir. 2017) (quoting Rollins v. Massanari, 261 F.3d 853, 863 (9th Cir. 2001)). “In light

of this, [SSR 12-2P] warns that after a claimant has established a diagnosis of fibromyalgia, an

analysis of her RFC should consider ‘a longitudinal record whenever possible.’” Revels, 874

F.3d at 657, quoting SSR 12-2P.

       Here, the ALJ found Plaintiff’s fibromyalgia was a severe impairment at step two. Tr. 18.

However, the ALJ discounted Plaintiff’s subjective symptom testimony regarding the severity of

her fibromyalgia symptoms based on a lack of objective medical evidence. Tr. 26-27. The ALJ’s

decision to discredit Plaintiff’s testimony was in error and shows the ALJ failed to acknowledge

the nature of fibromyalgia. Indeed, a longitudinal review of the record shows Plaintiff

consistently reported pain, fatigue, and memory fog associated with her fibromyalgia, even

before receiving an official diagnosis, despite findings of normal strength and reflexes. See Tr.

315, 351, 353, 423, 426, 433, 435, 450, 460, 463, 468, 474, 563-65, 571-72, 584. 589, 606, 642-

45, 652, 673, 676. Although medical evidence showed no specific findings other than Plaintiff’s

subjective reports, because fibromyalgia is based entirely on a claimant’s subjective symptom

testimony, it is not unusual for medical records to lack specific findings. See Benecke, 379 F.3d




10 – OPINION AND ORDER
        Case 6:19-cv-00360-MK          Document 25       Filed 08/07/20     Page 11 of 30




at 590. Therefore, the ALJ’s finding that there was a lack of objective medical evidence

supporting the severity of Plaintiff’s impairments is not a clear and convincing reason to reject

Plaintiff’s subjective symptom testimony.

       C.      Effective Treatment

       Third, the ALJ discredited Plaintiff’s subjective symptom testimony finding that her

symptoms improved with treatment. Tr. 26-27. An ALJ may discount a claimant’s testimony

based on effective treatment. See Bettis v. Colvin, 649 F. App’x 390, 391 (9th Cir. 2016). Here,

the ALJ noted a few instances of alleged improvement. First, the ALJ noted that after Plaintiff

was restarted on thyroid hormone in May 2015 her “previously-reported paresthesias in her

thighs resolved.” Tr. 26, citing Tr. 344. Next, the ALJ noted that in September 2015, Plaintiff

was exercising, which “likewise shows improvement” since she previously indicated that she

“was unable to exercise or even to walk to the barn on her property.” Tr. 27. Third, the ALJ

noted that in October 2015, Plaintiff’s endocrinologist noted that she was doing much better on

lidocaine infusions. Id., citing Tr. 434. Finally, the ALJ found that Plaintiff “appears to have had

continued improvement of her symptoms with pain management treatment” noting that she “was

working on being more active and trying to reduce her weight.” Id., citing Tr. 596.

       The ALJ’s findings are not supported by the medical record. First, although the May

2015 showed the paresthesias in Plaintiff’s thighs resolved, the ALJ failed to note that in the

same treatment note her treating physician noted that Plaintiff still “continues to have pain in her

hips and thighs.” Tr. 344. Additionally, although Plaintiff experienced some relief from her pain

symptoms with injections, this relief did not last. See Tr. 423, a June 26, 2015 treatment note

where Plaintiff reports a steroid shot in her left hip did not work; Tr. 450, an August 12, 2015

treatment note where it was noted that a shot in her left leg for pain did not work; Tr. 468, a




11 – OPINION AND ORDER
        Case 6:19-cv-00360-MK          Document 25        Filed 08/07/20     Page 12 of 30




September 11, 2015 treatment note where Plaintiff reports her pain has improved with a

Lidocaine infusion; Tr. 480, a December 1, 2015 treatment note where Plaintiff reports that

Lidocaine treatments are “helpful temporarily,” but “not durable in its effect.”

       Next, Plaintiff’s abilities to remain active do not support the ALJ’s finding that Plaintiff’s

symptoms were effectively treated. The medical record shows in August 2015 Plaintiff was

encouraged to remain active, but her activity was limited to 5 to 10-minute intervals three or four

times a day, for five to six times a week. See Tr. 456. In fact, Plaintiff was specifically instructed

to limit her activity to these “[s]maller sessions” noting that these were “likely safer than 30

minutes all at once. Id. This minimal activity does not contradict Plaintiff’s testimony that she

spends much of her day in a reclining chair due to pain. Finally, as noted above, fibromyalgia

waxes and wanes and has no objective medical findings to support it. Therefore, when

reviewing Plaintiff’s entire medical record there is substantial evidence to show that Plaintiff’s

impairments were never effectively controlled with treatment, and she spent years returning for

pain management treatment to control her symptoms.

       D.      Activities of Daily Living

       Finally, the ALJ discredited Plaintiff’s subjective symptom testimony finding that her

activities of daily living were inconsistent with her alleged symptoms. Tr. 28-29. An ALJ may

use a claimant’s activities of daily living to determine symptom allegation credibility in order to

(1) illustrate a contradiction in previous testimony, or (2) demonstrate that the activities meet the

threshold for transferable work skills. Orn, 495 F.3d at 639. Here, the ALJ noted that Plaintiff is

able to drive if needed, goes shopping with her cousin, makes half of her meals using a crockpot,

regularly goes on walks near her home, and does her laundry when necessary. Tr. 28-29.




12 – OPINION AND ORDER
        Case 6:19-cv-00360-MK          Document 25       Filed 08/07/20      Page 13 of 30




       First, the ALJ fails to explain how these activities contradict Plaintiff’s previous

testimony. Although Plaintiff wrote in her Adult Function Report that she was able to perform

these minimal activities, she also testified that she “pretty much stay[s] home” and “barely get[s]

out of [her] recliner.” See Tr. 63, 68-70. Plaintiff’s minimal attempts to perform some daily

activity are not inconsistent with her subjective symptom testimony. “One does not need to be

utterly incapacitated or sit in bed all day in order to be disabled.” Vertigan v. Halter, 260 F.3d

1044, 1049-50 (9th Cir. 2001) (citing Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.1989)).

       Second, the ALJ provided no explanation for which of Plaintiff’s activities represent

skills that are transferable to a work setting. As previously noted, Plaintiff spends a minimal

amount of time performing these activities and participates in minimal exercise that entails 5 to

10-minute walking sessions a few times a day. It is unclear how her ability to perform at most, a

couple hours of activity, translate to the ability to perform activities for an eight-hour workday.

       Further, the Ninth Circuit has explained that:

               The critical differences between activities of daily living and
               activities in a fulltime job are that a person has more flexibility in
               scheduling the former than the latter, can get help from other persons
               . . ., and is not held to a minimum standard of performance, as she
               would be by an employer. The failure to recognize these differences
               is a recurrent, and deplorable, feature of opinions by administrative
               law judges in social security disability cases.

       Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014) (quoting Bjornson v. Astrue, 671

F.3d 640, 647 (7th Cir. 2012)). Therefore, Plaintiff’s participation in minimal activities of daily

living is not a clear and convincing reason to reject her subjective symptom testimony.

       Overall, the ALJ failed to provide clear and convincing reasons, supported by substantial

evidence in the record to reject Plaintiff’s subjective symptom testimony.

///




13 – OPINION AND ORDER
        Case 6:19-cv-00360-MK          Document 25        Filed 08/07/20      Page 14 of 30




II. Medical Opinion Evidence

       The ALJ is responsible for resolving conflicts in the medical record, including conflicts

among physicians’ opinions. Carmickle v. Comm’r., Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th

Cir. 2008). Specific and legitimate reasons for rejecting a physician’s opinion may include its

reliance on a claimant’s discredited subjective complaints, inconsistency with medical records,

inconsistency with a claimant’s testimony, inconsistency with a claimant’s daily activities, or

that the opinion is brief, conclusory, and inadequately supported by clinical findings. Bray v.

Commissioner, 554 F.3d 1219, 1228 (9th Cir. 2009); Tommasetti v. Astrue, 533 F.3d 1035, 1040

(9th Cir. 2008); Andrews v. Shalala, 53 F.3d 1035, 1042–43 (9th Cir. 1995). An ALJ errs by

rejecting or assigning minimal weight to a medical opinion “while doing nothing more than

ignoring it, asserting without explanation that another medical opinion is more persuasive, or

criticizing it with boilerplate language that fails to offer a substantive basis” for the ALJ’s

conclusion. Garrison, 759 F.3d at 1013; see also Smolen, 80 F.3d at 1286 (noting that an ALJ

effectively rejects an opinion when he or she ignores it).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” Garrison, 759 F.3d at 1012 (quoting Reddick v. Chater, 157 F.3d

715, 725). In other words, “[t]he ALJ must do more than offer his conclusions. He must set

forth his own interpretations and explain why they, rather than the doctors’, are correct.”

Reddick, 157 F.3d at 725 (citing Embrey v. Bowen, 849 F.2d 418, 421–22 (9th Cir. 1988)).

“[T]he opinion of a nonexamining medical advisor cannot by itself constitute substantial

evidence that justifies the rejection of the opinion of an examining or treating physician.”

Morgan v. Comm’r Soc. Sec. Admin., 169 F.3d 595, 602 (citations omitted); but see id. at 600




14 – OPINION AND ORDER
        Case 6:19-cv-00360-MK         Document 25        Filed 08/07/20     Page 15 of 30




(opinions of non-treating or nonexamining physicians may serve as substantial evidence when

the opinions are consistent with independent clinical findings or other evidence in the record).

       A.      Dr. James Morris

       Dr. James Morris was Plaintiff’s treating pain management physician from August 2015

through January 2017. Tr. 450, 563, 565, 580, 581, 596. On August 12, 2015, Plaintiff had her

first appointment with Dr. Morris. Tr. 450-58. During this appointment Plaintiff informed Dr.

Morris that she experienced constant pain in her neck, legs, hips, low back, fingers, and thumbs.

Tr. 450. Dr. Morris reviewed Plaintiff’s prior medical records and examined Plaintiff. Tr. 451-

57. Upon examination, Dr. Morris found that Plaintiff was positive for fifteen out of eighteen

fibromyalgia tender points. Tr. 453. Dr. Morris noted that Plaintiff suffers from hypocalcemia

resulting in tetany, gastrointestinal dysfunction and pain, and fibromyalgia syndrome. Tr. 454.

He also wrote that Plaintiff experiences “anxiety, depression, vocational disability, financial

concerns, plus degenerative disc disease, arthropathy and obesity.” Id. He wrote that “[i]n his

opinion, she is disabled by the combined conditions she experiences.” Id.

       On September 22, 2015, Dr. Morris wrote a letter summarizing Plaintiff’s condition. Tr.

415. He noted that Plaintiff described a “7 year history of global musculoskeletal aches and

pains, progressive fatigue, and minimal response to standard medical care to date.” Id. Again, Dr.

Morris noted that Plaintiff experienced 15 out of 18 positive tender points and that she had

multilevel degenerative disc and spine disease. Id. Dr. Morris diagnosed Plaintiff with severe

fibromyalgia syndrome with moderate degenerative spine disease and resulting lumbalgia. Id.

Overall, Dr. Morris found Plaintiff was disabled, noting that she would be unable to sit more

than 2 hours, stand more than an hour, walk more than an hour, and must change position at least

every 15-20 minutes. Id. Dr. Morris also wrote that Plaintiff’s condition would cause common




15 – OPINION AND ORDER
        Case 6:19-cv-00360-MK          Document 25       Filed 08/07/20     Page 16 of 30




flare ups which would last one to three days and would prevent her from performing “any

meaningful work activities an estimated 3 or 4 days per month.” Id.

       Dr. Morris’ continued to treat Plaintiff for her pain through 2017. Tr. 460-81, 561-97.

Over the course of treating Plaintiff, Dr. Morris’s treatment notes showed continuing pain, tender

points, and difficulty sleeping. Id.

       Dr. Morris’ medical opinion conflicted with the opinions of reviewing doctors, Dr.

Martin Kehrli and Dr. Richard Alley, so the ALJ was required to provide a specific and

legitimate reason to reject Dr. Morris’ medical opinion. See Tr. 85-86, 101-03; see also

Garrison, 759 F.3d at 1012, (quoting Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995)) (“If a

treating or examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may

only reject it by providing specific and legitimate reasons that are supported by substantial

evidence.”) Here, the ALJ gave Dr. Morris’ medical opinion “little weight” and addressed his

opinions in two parts, specifically addressing Dr. Morris’ opinion from August 2015 and

September 2015, and second, addressing Dr. Morris’ opinion from December 2015 to January

2017. Tr. 30. The Court reviews each part of the ALJ’s opinion in turn.

       First, the ALJ discredited Dr. Morris’ opinion from August 2015 and September 2015 for

the following reasons: (1) Dr. Morris’ opinion that Plaintiff was disabled is a finding reserved to

the Commissioner; (2) Dr. Morris’ opinion was based on a limited number of appointments and

was largely based on Plaintiff’s subjective complaints; and (3) Dr. Morris’ treatment notes were

inconsistent with “largely intact physical functioning.” Id.

        The ALJ correctly noted that determinations of disability are reserved to the

Commissioner of Social Security. Id. Under 20 C.F.R. § 404.1527(d), an opinion that you are

disabled is not considered a medical opinion under the Act. 20 C.F.R. § 404.1527(d). However,




16 – OPINION AND ORDER
        Case 6:19-cv-00360-MK          Document 25       Filed 08/07/20     Page 17 of 30




the ALJ must nonetheless consider the opinion along with “all of the medical findings and other

evidence that support a medical source’s statement that you are disabled.” Id. Therefore, the

ALJ was still required to provide legally sufficient reasons to reject the remaining parts of Dr.

Morris’ medical opinion.

       Next, the ALJ discredited Dr. Morris’ medical opinion from August 2015 and September

2015, finding this opinion was based on “only a limited number of appointments” as Plaintiff

only began treatment with Dr. Morris in mid-August of 2015, and his opinion was based largely

on Plaintiff’s subjective complaints. Tr. 30. A specific and legitimate reason for rejecting a

treating physician’s opinion is that the opinion is premised on a claimant’s subjective complaints,

which the ALJ had properly discredited. Fair, 885 F.2d at 605; Morgan, 169 F.3d at 602; Batson,

359 F.3d at 1195. However, if the physician relies on Plaintiff’s subjective complaints that are

not discredited by the ALJ, or supports his opinion with his own observations, then this is not a

legally sufficient reason to discredit that medical provider’s medical opinion. See Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1199 (9th Cir. 2008).

       Plaintiff argues that the ALJ erred in discrediting Dr. Morris’ opinions when she found

that Dr. Morris’ findings were based on a limited number of appointments and were based on

Plaintiff’s subjective complaints, noting that Dr. Morris based his findings not only on Plaintiff’s

subjective symptom testimony alone, but instead conducted his own independent testing and

reviewed Plaintiff’s prior medical records. Pl.’s Opening Br. 22 (ECF No. 21). Indeed, although

Dr. Morris documented Plaintiff’s subjective complaints regarding her symptoms, he also

reviewed Plaintiff’s past medical records and conducted a physical examination of Plaintiff in

order to determine the severity of her symptoms. See Tr. 451, 453-57. Therefore, Dr. Morris’

medical opinion was neither based on a limited number of appointments, or entirely on




17 – OPINION AND ORDER
        Case 6:19-cv-00360-MK          Document 25       Filed 08/07/20     Page 18 of 30




Plaintiff’s subjective symptoms testimony as the ALJ suggests. Therefore, this was not a

specific and legitimate reason to discredit Dr. Morris’ medical opinion from August 2015 and

September 2015.

       Finally, the ALJ discredited Dr. Morris’ 2015 medical opinion finding that his treatment

notes were inconsistent with Plaintiff’s “largely intact physical functioning,” “stable and

functional standing and walking” and an “unremarkable range of motion exam.” Tr. 30. The

ALJ’s finding is not supported. As noted above, Plaintiff suffers from fibromyalgia, a rheumatic

disease that the Ninth Circuit recognized has symptoms that are entirely subjective and is

diagnosed entirely based on a patient’s reports of pain and other symptoms. See Rollins, 261 F.3d

at 855; Benecke, 379 F.3d at 589. Further, the Ninth Circuit has recognized that “a person with

fibromyalgia may have ‘muscle strength, sensory functions, and reflexes [that] are normal.’”

Revels, 874 F.3d at 663, quoting Rollins, 261 F.3d at 863 (Ferguson, J., dissenting) (quoting

Yunus, supra, at 1260). Therefore, the ALJ’s decision to discredit Dr. Morris’ opinion based on

Plaintiff’s intact physical functioning, stable and functioning standing and walking, and

unremarkable range of motion was in error as it shows the ALJ’s misunderstanding of the nature

of fibromyalgia and its diagnosis. Dr. Morris found Plaintiff exhibited 15 out of 18 tender points

on examination and diagnosed her fibromyalgia. Tr. 453. Additionally, as noted above, the

longitudinal record shows a history of pain for numerous years. Given Plaintiff’s diagnosis of

fibromyalgia, the ALJ’s finding that Dr. Morris’ medical opinion was inconsistent with

Plaintiff’s intact physical functioning was not a specific and legitimate reason to discredit Dr.

Morris’ medical opinion.

       Next, the Court addresses the ALJ’s findings regarding the second part of Dr. Morris’

medical opinion. Here, the ALJ discredited Dr. Morris’ remaining medical opinion that Plaintiff




18 – OPINION AND ORDER
        Case 6:19-cv-00360-MK         Document 25       Filed 08/07/20     Page 19 of 30




was disabled from December 2015 to January 2017, overall finding that Dr. Morris’ opinion was

“largely inconsistent” with the record as a whole which show “overall improvement of the

claimant’s symptoms with ongoing treatment over the course of the longitudinal period at issue.”

Tr. 31. As noted above, the record does not show “overall improvement” as the ALJ suggests as

Plaintiff continued to experience symptoms even after receiving treatment. See Tr. 423, 450, 468,

480. Accordingly, this is not a specific and legitimate reason the ALJ could use to discredit Dr.

Morris’ medical opinion.

       Finally, the ALJ discredited Dr. Morris medical opinion regarding Plaintiff’s abilities in

December 2015 through January 2017 noting that Dr. Morris suggested that Plaintiff “should

maintain weight reduction efforts and engage in regular exercise.” Tr. 31. The ALJ found that

this recommendation “is indicative of an overall greater level of physical functioning than

otherwise indicated by Dr. Morris’” opinions. Id. It is a specific and legitimate reason to

discredit a physician’s opinion when the opinion is incongruent to the physician’s medical

records. Tommasetti, 533 F.3d at 1041. Here, however, the ALJ’s findings are not supported by

substantial evidence in the record. As noted above, although Dr. Morris encouraged Plaintiff to

engage in regular exercise, the exercise that he recommended was walking, and for limited 5 to

10-minute sessions, three to four times a day, for five to six days a week. See Tr. 456. Dr.

Morris specifically noted that these smaller sessions were “likely safer than 30 minutes all at

once.” Id. This limited exercise routine is not inconsistent with the remainder of Dr. Morris’

findings. Overall, the ALJ failed to provide specific and legitimate reasons to discredit Dr.

Morris’ medical opinion.

///

///




19 – OPINION AND ORDER
        Case 6:19-cv-00360-MK         Document 25       Filed 08/07/20      Page 20 of 30




       B.      Dr. Dane Dougherty

       Dr. Dane Dougherty was Plaintiff’s treating rheumatologist who saw Plaintiff for her

fibromyalgia and osteoarthritis from September 2016 through August 2017. Tr. 642-57. Over

the course of treating Plaintiff, Dr. Dougherty noted joint pain, muscle tenderness, headaches,

memory loss, excessive worry, anxiety, depression, and difficulty falling asleep. Tr. 644, 648,

651, 656. In an early treatment note from September 27, 2016, Dr. Dougherty noted that

Plaintiff had a “history of sexual and physical abuse as a child” noting that she “has struggled

with depression and anxiety in a chronic and recurrent fashion.” Tr. 654.

       In his August 24, 2017 treatment note, Dr. Dougherty wrote that Plaintiff had been “in

good health until 2008 when she developed hyperparathyroidism.” Tr. 642. Dr. Dougherty noted

that Plaintiff began experiencing soft tissue pain which “extend[ed] from her neck to her

shoulders, lower back, thighs and knees in a generalized distribution,” and arthralgias in her

hands. Id. Dr. Dougherty noted that Plaintiff had “fatigue, cognitive clouding with impaired

attention, poor sleep and anxiety with low mood.” Id. He also noted that Plaintiff reported that

her symptoms became progressively worse over a period of five years, and that she was

eventually diagnosed with fibromyalgia. Id. Dr. Dougherty also wrote that at Plaintiff’s previous

appointment in March 2017 she “continue[d] to have pronounced fatigue, widespread pain

involving her joints and muscle” and that “[h]er symptoms significantly limit her mobility and

physical stamina.” Id.

       Upon examination on August 24, 2017, Dr. Dougherty found Plaintiff suffered from

severe fibromyalgia and chronic depression. Tr. 645. He noted that Plaintiff experienced

“generalized pain, allodynia, fatigue, cognitive clouding and memory problems all consistent

with fibromyalgia.” Id. He wrote that Plaintiff was “having difficulty with routine household




20 – OPINION AND ORDER
        Case 6:19-cv-00360-MK          Document 25        Filed 08/07/20     Page 21 of 30




tasks and at times self care” and that she described “very easy fatigability with light activity.” Id.

He also noted that Plaintiff described a need for “prolonged recovery from activities involving

extra physical exertion e.g. walking 20 minutes, sweeping.” Tr. 642. Dr. Dougherty noted

“trouble with memory, attention and concentration” which he wrote “significantly impair her

routine function.” Tr. 645. Overall, Dr. Dougherty wrote that he believed Plaintiff’s

fibromyalgia symptoms would make it “very difficult for [Plaintiff] to adapt to any workplace

environment.” Id. Additionally, Dr. Dougherty noted that Plaintiff’s depression caused her to

experience “low mood, psychomotor slowing, poor sleep, and anxiety” and that she was

“intolerant to trials of SSRIs and Cymbalta.” Id.

       Plaintiff essentially argues that the ALJ erred when she considered Dr. Dougherty’s

medical opinion at step two of the sequential evaluation but failed to consider Dr. Dougherty’s

medical opinion when determining Plaintiff’s RFC. Pl.’s Opening Br. 24-26 (ECF No. 21).

Specifically, Plaintiff argues that the ALJ’s evaluation and rejection of Dr. Dougherty’s medical

opinion when evaluating the paragraph B criteria at step two of the sequential analysis “conflates

[Plaintiff’s] mental disorders with her rheumatic disease,” noting that Dr. Dougherty “did not

assess limitations stemming from psychiatric disorders alone.” Pl.’s Opening Br. 25 (ECF No.

21). Plaintiff continues her argument noting that Dr. Dougherty assessed limitations “stemming

from [Plaintiff’s] severe fibromyalgia” including symptoms like fatigue, cognitive and memory

problems, depression, and anxiety disorder, and these symptoms relate to “the cognitive impact

and fatigue associated with fibromyalgia, not psychological disorders. Pl.’s Opening Br. 25-26

(ECF No. 21). The Commissioner argues that the ALJ provided legally sufficient reasons for

discounting Dr. Dougherty’s medical opinion, noting that the ALJ found “little objective support




21 – OPINION AND ORDER
        Case 6:19-cv-00360-MK          Document 25       Filed 08/07/20     Page 22 of 30




in his treatment notes for mental limitations.” Def.’s Br. 13 (ECF No. 23.) This Court finds

Plaintiff’s argument persuasive.

       Here, the ALJ reviewed Dr. Dougherty’s medical opinion at step two of the sequential

evaluation process but did not discuss his medical opinion anywhere else in her decision. See Tr.

23; see also Tr. 24-31. Overall, the ALJ gave Dr. Dougherty’s medical opinion “little weight.”

Tr. 23. In discrediting Dr. Dougherty’s medical opinion, the ALJ found it was based “in large

part on the claimant’s subjective complaints regarding her mental functioning,” yet found “little,

if any objective support for such limitations in Dr. Dougherty’s treatment notes.” Id. Second, the

ALJ found Dr. Dougherty’s medical notes were “inconsistent” with the fact that Plaintiff “does

not appear to have presented for ongoing treatment of psychological symptoms” even after Dr.

Dougherty advised Plaintiff to seek care. Id. The ALJ found this “lack of compliance” with

treatment “strongly suggests” that Plaintiff’s mental health symptoms “have not been as

functionally limiting as indicated.” Id.

       Dr. Dougherty’s medical opinion conflicted with the opinions of reviewing state agency

psychological consultants, Dr. Megan Nicoloff and Dr. Irmgard Friedburg, so the ALJ was

required to provide a specific and legitimate reason to reject Dr. Dougherty’s medical opinion.

See Garrison, 759 F.3d at 1012, (quoting Lester, 81 F.3d at 830) (“If a treating or examining

doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may only reject it by

providing specific and legitimate reasons that are supported by substantial evidence.”)

       As noted above, Plaintiff argues the ALJ failed to properly consider Dr. Dougherty’s

medical opinion regarding the severity of Plaintiff’s fibromyalgia, noting that the ALJ only

reviewed Dr. Dougherty’s medical opinion with respect to her mental limitations at step two, but

failed to consider Dr. Dougherty’s role as Plaintiff’s treating rheumatologist, and the limitations




22 – OPINION AND ORDER
        Case 6:19-cv-00360-MK          Document 25       Filed 08/07/20      Page 23 of 30




he noted from Plaintiff’s fibromyalgia when evaluating Plaintiff’s RFC. Pl.’s Opening Br. 24-26

(ECF No. 21.) This Court agrees. Plaintiff suffered from fibromyalgia, “a rheumatic disease

that causes inflammation of the fibrous connective tissue components of muscles, tendons,

ligaments, and other tissue.” Revels, 874 F.3d at 656, citing Benecke, 379 F.3d at 589. As

Plaintiff’s treating rheumatologist, Dr. Dougherty had specialized knowledge that was relevant

for the ALJ to consider when evaluating the severity of Plaintiff’s fibromyalgia. See Revels, 874

F.3d at 654, citing Benecke, 379 F.3d at 594 n.4. (“A doctor’s specialty is especially relevant

with respect to diseases that are ‘poorly understood’ within the rest of the medical community”);

see also 20 C.F.R. 404.1527(d)(5). The ALJ’s failure to consider Dr. Dougherty’s medical

opinion, as Plaintiff’s treating rheumatologist, when evaluating Plaintiff’s RFC was in error.

       Additionally, this Court finds the ALJ’s reasons for discrediting Dr. Dougherty’s medical

opinions regarding Plaintiff’s fibromyalgia symptoms are not legally sufficient to discredit Dr.

Dougherty’s entire medical opinion. The ALJ discredited Dr. Dougherty’s medical opinions

noting that they were “based on large part on the claimant’s subjective complaints regarding

mental functioning” yet found “there is little, if any objective support for such limitations in Dr.

Dougherty’s treatment notes.” Tr. 23. Additionally, the ALJ discredited Dr. Dougherty’s

medical opinion finding that Plaintiff failed to seek mental health treatment which “strongly

suggests” that Plaintiff’s psychological symptoms “have not been as functionally limiting as

indicated” by Plaintiff. Id. The ALJ fails to explain why these legally sufficient reasons for

discrediting Dr. Dougherty’s medical opinion regarding Plaintiff’s mental health symptoms are

also legally sufficient reasons for discrediting Plaintiff’s remaining fibromyalgia symptoms. As

Plaintiff argues, and this Court agrees, Dr. Dougherty described limitations beyond Plaintiff’s

mental health symptoms, specifically that she was severely limited by her pain symptoms. See




23 – OPINION AND ORDER
        Case 6:19-cv-00360-MK           Document 25       Filed 08/07/20      Page 24 of 30




Tr. 644-45, 648, 651-52, 656. As the ALJ failed to discredit Dr. Dougherty’s medical opinion

regarding Plaintiff’s remaining fibromyalgia symptoms, this Court finds the ALJ erred in

discrediting Dr. Dougherty’s medical opinion and failing to address Dr. Dougherty’s medical

opinion when evaluating Plaintiff’s RFC.

III. Plaintiff’s RFC

       The RFC reflects the most an individual can do. 20 C.F.R. § 404.1545. In formulating an

RFC, the ALJ must consider all medically determinable impairments, including those that are not

“severe,” and evaluate “all of the relevant medical and other evidence,” including the claimant’s

testimony. Id.; SSR 96-8p, available at 1996 WL 374184. An ALJ may rely on the testimony of

a VE to determine whether a claimant retains the ability to perform past relevant work at step

four, or other work in the national or regional economy at step five. Osenbrock v. Apfel, 240

F.3d 1157, 1162 (9th Cir. 2001). The ALJ is required to include only those limitations that are

supported by substantial evidence in the hypothetical posed to a VE. See id. at 1163-65.

“Conversely, an ALJ is not free to disregard properly supported limitations.” Robbins v. Soc.

Sec. Admin., 466 F.3d 880, 886 (9th Cir. 2006). In other words, limitations supported by

substantial evidence must be incorporated into the RFC and, by extension, the dispositive

hypothetical question posed to the VE. Osenbrock, 240 F.3d at 1163-65.

       Plaintiff argues the ALJ erred in determining her RFC by failing to incorporate the mental

limitations documented by Dr. David Northway and Dr. David Freed relating to Plaintiff’s medically

determinable mental impairments of neurocognitive disorder, PTSD, major depressive disorder,

generalized anxiety disorder, and unspecified somatic symptom disorder. Pl.’s Opening Br. 27 (ECF

No. 21). Specifically, Plaintiff argues that although the ALJ dismissed these impairments as non-

severe, she failed to consider the limitations related to these medically determinable impairments in

the RFC. Pl.’s Opening Br. 27-28 (ECF No. 21).


24 – OPINION AND ORDER
        Case 6:19-cv-00360-MK           Document 25        Filed 08/07/20      Page 25 of 30




        Here, the ALJ found Plaintiff had the medically determinable mental impairments of

neurocognitive disorder, posttraumatic stress disorder, major depressive disorder, generalized anxiety

disorder, and unspecified somatic symptom disorder, but did not find any of these impairments were

severe at step two. Tr. 19. When formulating Plaintiff’s RFC, the ALJ only briefly mentioned

Plaintiff’s medically determinable mental impairments noting that Plaintiff’s neuropsychological

testing in July 2016 showed “largely intact mental functioning.” Tr. 28. Otherwise, the ALJ made no

specific mention of Plaintiff’s medically determinable mental impairments when evaluating

Plaintiff’s RFC. See Tr. 24-31.

        The Commissioner argues that the ALJ did not err in her evaluation of Plaintiff’s mental

impairments, noting that Plaintiff “appears to focus on the fact that the ALJ’s analysis” regarding

Plaintiff’s mental impairments “primarily appears in the section of the decision addressing the ALJ’s

step-two findings.” Def. Br. 15 (ECF No. 23). Further, the Commissioner argues that a reviewing

court must affirm “so long as ‘the agency’s path may reasonably be discerned.” Def. Br. 15 (ECF No.

23), citing Molina v. Astrue, 674 F.3d 1104, 1121 (9th Cir. 2012). This Court agrees. Although

the ALJ failed to specifically address Plaintiff’s mental impairments when determining her RFC, the

ALJ reasonably addressed Plaintiff’s mental impairments and the opinions of Dr. David Northway

and Dr. David Freed when evaluating Plaintiff’s mental impairments.

        First, the ALJ evaluated the medical opinion of examining psychologist Dr. David Northway.

Tr. 22. The ALJ noted that Dr. Northway conducted a comprehensive psychological examination of

Plaintiff in July 2016. Id. During the examination Dr. Northway found Plaintiff had intact attention,

concentration, and mental efficiency. Tr. 555. He also found that Plaintiff had some “peculiarities in

thinking” noting that her thought process “at times, could be marked by confusion and

distractibility.” Tr. 556. Additionally, he noted that she was intellectually in the “average range” and

her mental efficiency and processing speed were in the average range with “some tasks…in the




25 – OPINION AND ORDER
        Case 6:19-cv-00360-MK          Document 25        Filed 08/07/20     Page 26 of 30




low average to mildly impaired range.” Tr. 558. Overall, Dr. Northway found that Plaintiff was

“only marginally capable of even simple activities of daily living.” Tr. 559.

       The ALJ gave Dr. Northway’s medical opinion “little weight” finding that his medical

opinion was “largely inconsistent with contemporaneous objective findings” that showed a full

scale IQ score of 94, and that Plaintiff’s activities of daily living showed “largely intact

cognitive, social, and adaptive functioning.” Tr. 22. Inconsistency between a treating provider’s

opinion and a claimant’s daily activities may constitute a specific and legitimate reason to

discount that opinion. Ghanim, 763 F.3d at 1162. Additionally, the ALJ found Dr. Northway’s

findings were “largely inconsistent” with his own conclusions, noting that neurocognitive tests

showed Plaintiff was intellectually in the average range. Tr. 22. It is a specific and legitimate

reason to discredit a physician’s opinion when the opinion is incongruent to the physician’s

medical records. Tommasetti, 533 F.3d at 1041. Overall, the ALJ provided legally sufficient

reasons for discrediting Dr. Northway’s medical opinion regarding Plaintiff’s mental health

limitations.

       Next, the ALJ evaluated the medical opinion of Dr. David Freed. Tr. 22. The ALJ noted

that Dr. Freed conducted a neuropsychological evaluation of Plaintiff in August 2016. Id.

During his examination, Dr. Freed noted that Plaintiff scored 28 out of 30 on a mini mental

status examination and was mildly impaired in her memory. Tr. 546. Dr. Freed also noted some

problems with verbal fluency, and impairments in attention. Tr. 550. Additionally, Dr. Freed

wrote that Plaintiff suffered from “severe mood and cognitive symptoms” noting that she

reported suffering from “memory problems, chronic pain, panic attacks, and depressed mood.”

Id. Overall, Dr. Freed believed Plaintiff’s symptoms would “interfere with [Plaintiff’s] ability to




26 – OPINION AND ORDER
        Case 6:19-cv-00360-MK          Document 25       Filed 08/07/20     Page 27 of 30




interact with the general public, co-workers, and supervisors” noting that her symptoms were

“severe in nature.” Id.

       The ALJ gave Dr. Freed’s medical opinion “little weight” noting that, like the opinion of

Dr. Northway, Dr. Freed’s medical opinions were “largely inconsistent” with objective findings

noted at the time of Dr. Freed’s medical opinion, notably that Plaintiff received a full scale IQ

score of 104, and although Plaintiff exhibited “some abnormalities in terms of mental

functioning such as depressed mood with restricted range of affect,” that she also had

“appropriate groom and hygiene, was cooperative, and scored 28 out of 30 on [a] mini mental

status exam.” Tr. 22-23. Indeed, records support the ALJ’s findings. See Tr. 565, 571-72, 579,

586, 590, 595, 602.

       As Plaintiff correctly notes, the ALJ failed to specifically address Plaintiff’s mental

impairments when addressing her RFC. “The ALJ is required to consider all of the limitations

imposed by the claimant’s impairments, even those that are not severe.” Carmickle, 533 F.3d at

1164 citing Social Security Ruling (“SSR”) 96–8p (1996). “Even though a non-severe

‘impairment[ ] standing alone may not significantly limit an individual’s ability to do basic work

activities, it may—when considered with limitations or restrictions due to other impairments—be

critical to the outcome of a claim.’” Id. Although the ALJ failed to address Plaintiff’s mental

limitations outside of the step two analysis, the Court finds the ALJ provided legally sufficient

reasons to discredit the medical opinions regarding Plaintiff’s mental health symptoms and

overall found that her mental impairments caused no more minimal limitations. “Even when an

agency explains its decision with less than ideal clarity, we must uphold it if the agency’s path

may reasonably be discerned.” Molina, 674 F.3d at 1121, citing Alaska Dep’t of Envtl.

Conservation v. EPA, 540 U.S. 461, 497, 124 S.Ct. 983, 157 L.Ed.2d 967 (2004) (internal




27 – OPINION AND ORDER
        Case 6:19-cv-00360-MK          Document 25       Filed 08/07/20     Page 28 of 30




quotations omitted). The ALJ’s reasoning for finding Plaintiff had no mental limitations is

reasonably discernable to this Court. Therefore, this Court finds no error with respect to the

ALJ’s evaluation of Plaintiff’s mental limitations.

                                         CONCLUSION

       The decision whether to remand for further proceedings or for immediate payment of

benefits is within the discretion of the court. Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir.

2000), cert. denied, 531 U.S. 1038, 121 S.Ct. 628, 148 L.Ed.2d 537 (2000). The issue turns on

the utility of further proceedings. A remand for an award of benefits is appropriate when no

useful purpose would be served by further administrative proceedings or when the record has

been fully developed and the evidence is insufficient to support the Commissioner’s decision.

Strauss v. Comm’r, 635 F.3d 1135, 1138-39 (9th Cir. 2011) (quoting Benecke, 379 F.3d at 593).

The Court may not award benefits punitively and must conduct a “credit-as-true” analysis to

determine if a claimant is disabled under the Act. Id. at 1138.

       Under the “credit-as-true” doctrine, evidence should be credited and immediate award of

benefits directed where: (1) the ALJ has failed to provide legally sufficient reasons for rejecting

such evidence; (2) there are no outstanding issues that must be resolved before a determination

of disability can be made; and (3) it is clear from the record that the ALJ would be required to

find the claimant disabled were such evidence credited. Id. The “credit-as-true” doctrine leaves

the court flexibility in determining whether to enter an award of benefits upon reversing the

Commissioner’s decision. Connett, 340 F.3d at 876 (citing Bunnell v. Sullivan, 947 F.2d 341,

348 (9th Cir. 2003)). The reviewing court should decline to credit testimony when “outstanding

issues” remain. Luna v. Astrue, 623 F.3d 1032, 1035 (9th Cir. 2010).




28 – OPINION AND ORDER
        Case 6:19-cv-00360-MK           Document 25       Filed 08/07/20    Page 29 of 30




       Here, the first prong of the credit-as-true analysis is met because the ALJ failed to

provide legally sufficient reasons for: (1) discrediting Plaintiff’s subjective symptom testimony;

(2) discrediting Dr. Morris’ medical opinion; and (3) discrediting Dr. Dougherty’s medical

opinion with respect to Plaintiff’s fibromyalgia symptoms.

       As to the second prong, there are no outstanding issues that must be resolved, and the

record has been fully developed. The record reflects that Plaintiff suffers from fibromyalgia that

causes debilitating pain and significantly limits her daily activities.

       Finally, the third prong is met because it is clear from the record that if the ALJ fully

credited Plaintiff’s subjective symptom testimony, Dr. Morris’ medical opinion, and Dr.

Dougherty’s medical opinion regarding Plaintiff’s fibromyalgia, the Commissioner would be

required to find Plaintiff disabled. On November 22, 2017, the VE testified that if a person is

only able to sit no more than two hours, stand more than an hour, walk more than an hour, and

must change their position every 15 to 20 minutes that this hypothetical person is only a “part-

time worker.” Tr. 72. Crediting Dr. Morris’ medical opinion that Plaintiff is unable to sit more

than 2 hours, stand more than an hour, and walk more than an hour would prevent her from

maintaining competitive full-time employment. See Tr. 415. Additionally, the VE testified that

if a person misses more than two days per month for semi-skilled or skilled work that this person

would not be able to maintain employment. See Tr. 73. Crediting Dr. Morris’ medical opinion

that Plaintiff’s condition would cause common flare ups which would last one to three days and

would prevent her from performing “any meaningful work activities an estimated 3 or 4 days per

month” would also prevent Plaintiff from maintaining competitive employment. See Tr. 415.

Finally, the VE testified that if a person has breaks that exceed 10 percent of the workday in

quantity or duration they would be unable to maintain employment. Tr. 73. Crediting Dr.




29 – OPINION AND ORDER
       Case 6:19-cv-00360-MK         Document 25       Filed 08/07/20     Page 30 of 30




Dougherty’s medical opinion that Plaintiff needs a “prolonged recovery from activities involving

extra physical exertion e.g. walking 20 minutes, sweeping,” would further prevent Plaintiff from

maintaining employment. See Tr. 642.

       For the reasons set forth, the Commissioner’s decision is reversed and this matter is

remanded for the immediate calculation and payment of benefits.



       DATED this 7th day of August 2020.



                                                    s/ Mustafa T. Kasubhai
                                                    MUSTAFA T. KASUBHAI
                                                    United States Magistrate Judge




30 – OPINION AND ORDER
